Name: Commission Regulation (EC) No 1317/98 of 25 June 1998 amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L.
 Type: Regulation
 Subject Matter: marketing;  documentation;  means of agricultural production;  plant product
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 183/1526. 6. 98 COMMISSION REGULATION (EC) No 1317/98 of 25 June 1998 amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on common organisation of the market in seeds (1), as last amended by the Act of Acces- sion of Austria, Finland and Sweden, and Regulation (EC) No 192/98 (2), and in particular Article 3(5) thereof, Whereas Commission Regulation (EEC) No 1445/76 (3), as last amended by Regulation (EC) No 1203/97 (4), listed the varieties of Lolium perenne L. of high persistence, late or medium late, and of Lolium perenne L. of low persist- ence, medium late, medium early or early, within the meaning of the provisions adopted pursuant to Article 3 of Regulation (EEC) No 2358/71; Whereas, since the last amendment of Regulation (EEC) No 1445/76, certified seed of certain varieties of Lolium perenne L. is no longer marketed, while certified seed of other varieties has appeared on the market and will be marketed for the first time during the 1998/99 marketing year; whereas, furthermore, the application of the classi- fication criteria to certain varieties of Lolium perenne L. results in their inclusion in one of the abovementioned lists; whereas the Annexes to Regulation (EEC) No 1445/76 should therefore be amended accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION: Article 1 Annexes I and II to Regulation (EEC) No 1445/76 are hereby replaced by the Annexes to this Regulation. Article 2 This Regulation shall enter into force on 1 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 June 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 246, 5. 11. 1971, p. 1. (2) OJ L 20, 27. 1. 1998, p. 16. (3) OJ L 161, 23. 6. 1976, p. 10. (4) OJ L 170, 28. 6. 1997, p. 26. ¬ ¬EN Official Journal of the European CommunitiesL 183/16 26. 6. 98 ANNEX I ANNEX I Varieties of high persistence, late or medium late Abercraigs Aberelf Ace Aladin Allegro Amadeus Ambon Andes Anduril Animo Antara Apollo Arabella Aragon Armor (T) Atlas Avenue Baccara Ballet Barball Barcampo Barclay Barcredo Bardessa Barema Barenza Barezane Barfort (T) Barglen Barink Barlatan Barlenna Barlet Barlinda Barlow Barluxe Barmaco Barmedia (T) Barplus Barpolo Barry Barweide Belcampo (T) Belfort (T) Bellevue Bocage (T) Bologna Borvi Boston Boulevard Brighstar Broutor Burton Cadans Caddy Calibra (T) Campania Cancan Capper Captain Carrick Cassius Castle (T) Chagall Chantal Cheops (T) Choice Citadel (T) Claudius Clermont (T) Clerpin Colorado (T) Compas Compliment Concerto Condesa (T) Cordoba Cornwall Corso Dacapo Dali Danilo Disco Domingo Donata Dorset Dragon Dromore Duramo Eden Edgar Electra Elegana Elgon (T) Elka Eminent (T) Entrar Envy Esperon (T) Evita Exito Fanal (T) Feeder Fetione (T) Figaro Fingal Flair Foxtrot Freija Galore Gemma (T) Gerona Gilford Gitana (T) Gladio Glen Globe Greengold (T) Helios Henrietta Heraut Herbie Herbus (T) Hercules Hermes Honneur Imago Isabel Jetta Jumbo Juventus (T) Karin Kelvin Kent Indigenous Kerdion Langa Lasso Leon Lex 86 Lihersa Limage Limes Linocta Liparis Lipondo Liquick Lisabelle Lisuna Livonne Livorno Livree Look Loretta Lerettanova Lorina Madera (T) Magella Magic Magyar Maine Mammout (T) Manhattan Marabella Marino (T) Markanta Martina Marylin Marzog Master Meba Melani Meltra RVP (T) Melvina Mentor Meradonna (T) Merci Merganda Merigold Merkator (T) Merkem (T) Merlette Merlov Mervue Meteor Mexico Mickey Mikado Milca Milton Missouri (T) Modenta Module Modus (T) Mombassa Mondial Montagne (T) Montando (T) Montreux Morimba Moronda Murdock Nelson Norlea Ohio Opera Opinion Option Orleans Outsider Pacage Paddok Pagode Pancho Pandora (T) Parcour Pastoral (T) Patora Pavo Pedro Pelleas ¬ ¬EN Official Journal of the European Communities L 183/1726. 6. 98 Perfect Perma Phoenix (T) Piamonte (T) Pippin Plaisir Player Pomerol (T) Portsteward Preference Premium Prester Profit Progress Proton (T) Rally (T) Rastro Recolta Record Renoir Riikka Ritz Rival Ronja Roy (T) Sabor Sakini Salem Sameba Sanremo Santiago (T) Sarsfield Score (Fair Way) Sensation Sevilla Siberia Sirius (T) Sisu Solio Sommora Sponsor Sprinter Stratos Summit Superstar Sussex Sydney Talbot Talgo Taya Texas Tireno Titus Tivoli (T) Toledo Trani Tresor Trimmer Troubadour Twydawn Twygem Twygold Twystar Tyrone Ulysses Umbria Ventoux (T) Veritas Vienna Vigor Vincent Wadi Weigra Wendy York Zambesi ANNEX II ANNEX II Varieties of low persistence, medium late, medium early or early Atempo (T) Lenta Pajbjerg Romeo Verna Pajbjerg Vivace